             Case 1:07-cr-00162-NONE Document 69 Filed 10/14/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            NO. 1:07-CR-00162-NONE

11                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
12                          v.

13   JESS TEDDER,

14                                Defendant.

15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

19 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s
20 Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Jess Tedder, and

21 the Government’s Request to Seal shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United

23 States and counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

27 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

28 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
             Case 1:07-cr-00162-NONE Document 69 Filed 10/14/20 Page 2 of 2

 1 that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 2 adequately protect the compelling interests identified by the government.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    October 14, 2020
                                                     UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN          2
30    GOVERNMENT’S NOTICE
